Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  Claims 7 and 8 depend from non-existent claim 21.  Examiner is examining as if they depended from claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 2, 3, 6, and 7 of U.S. Patent No. 11,101,473.  See table below for rejection.

Instant Application
U.S. Patent 11,101,473






1. A system for determining ammonium bisulfide concentration in an aqueous liquid stream, comprising: 
1. A method for determining an ammonium bisulfide concentration, the method comprising: 
a conductivity cell configured to measure electrolytic conductivity of an aqueous liquid stream that flows through the conductivity cell; 
measuring electrolytic conductivity of an aqueous liquid stream by utilizing a conductivity cell to obtain a first signal representing a conductivity measurement; 
a temperature sensor coupled to measure temperature of the aqueous liquid stream, wherein the temperature sensor is inserted directly into the aqueous liquid stream; 
measuring temperature of the aqueous liquid stream by utilizing a temperature sensor to obtain a second signal representing a temperature measurement, wherein the temperature sensor is inserted directly into the aqueous liquid stream; 
a pressure sensor coupled to measure pressure of the aqueous liquid stream; and 
measuring pressure of the aqueous liquid stream by utilizing a pressure sensor to obtain a third signal representing a pressure measurement; and 
an analyzer operable to receive and correlate signals received from the conductivity cell, the temperature sensor and the pressure sensor to a calibration algorithm to determine an ammonium bisulfide concentration, wherein the calibration algorithm is operable to compensate for any effect of pressure, temperature or both on the conductivity measurement.
determining the ammonium bisulfide concentration in the aqueous liquid stream based on the temperature measurement, the conductivity measurement, and the pressure measurement, wherein an analyzer receives and correlates the first signal the second signal and the third signal to a calibration algorithm to determine the ammonium bisulfide concentration, wherein the calibration algorithm compensates for any effects of pressure, temperature, or both on the conductivity measurement.
2. The system of claim 1, wherein the analyzer is further operable to output the ammonium bisulfide concentration to a display.

4. The method of claim 1, further comprising outputting the ammonium bisulfide concentration to a display.
3. The system of claim 1, wherein the conductivity cell is inductive and isolated from direct contact with the aqueous liquid stream.


5. The method of claim 1, wherein the measuring of the electrolytic conductivity is performed by an inductive conductivity cell that is isolated from direct contact with the aqueous liquid stream.
4. The system of claim 1, wherein the temperature sensor and conductivity cell are disposed along an output of sour water at a refinery such that the aqueous liquid stream contains at least part of the sour water.
2. The method of claim 1, further comprising directing at least part of a sour water flow at a refinery to provide the aqueous liquid stream.
5. The system of claim 1, wherein the temperature sensor and conductivity cell are disposed along an analyzer loop coupled in fluid communication with flow of hydrotreater sour water to produce the aqueous liquid stream within the analyzer loop.
3. The method of claim 1, further comprising directing at least part of a sour water flow from a hydrotreater to provide the aqueous liquid stream.
6. The system of claim 1, further comprising a flow meter coupled to measure flow rate of the aqueous liquid stream, wherein the analyzer is operable to receive a signal from the flow meter and indicate an error for any determination of the ammonium bisulfide concentration in which the flow rate is below a threshold value.
6. The method of claim 1, wherein the analyzer receives a fourth signal from a flow meter indicative of the flow rate of the aqueous liquid stream, wherein the analyzer indicates an error in the ammonium bisulfide concentration if the flow rate of the aqueous liquid stream is below a threshold value.
7. The system of claim 21, further comprising a filter disposed upstream of the conductivity cell.
7. The method of claim 1, further comprising filtering the aqueous liquid stream before measuring the electrolytic conductivity.


This is a nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schasfoort et al (US 5,545,303, heretofore referred to as Schasfoort) in view of Iwawaki (US 2006/0217895 A1, heretofore referred to as Iwawaki) in view of Whitesell (US 3,674,672, heretofore referred to as Whitesell).

Regarding claim 1, Schasfoort discloses a system (Schasfoort; col. 5, lines 55-56) for determining a concentration in a liquid stream (Schasfoort; Fig. 1; col. 5, lines 17-25; col. 5, lines 36-40), comprising: a conductivity cell (Schasfoort; Fig 1, Element 62) configured to measure electrolytic conductivity of an aqueous liquid stream that flows through the conductivity cell (Schasfoort; col. 5, lines 17-25 and col. 5, lines 36-40); a temperature sensor (Schasfoort; Fig 1, Element 57 and 58) coupled to measure temperature of the aqueous liquid stream, wherein the temperature sensor is inserted directly into the aqueous liquid stream (Schasfoort; col. 5, lines 48-54); and an analyzer operable to receive and correlate signals received from the conductivity cell (Schasfoort; col. 6, line 55-col. 7, line 36), the temperature sensor to a calibration algorithm to determine an ammonium bisulfide concentration, wherein the calibration algorithm is operable to compensate for any effect of temperature on the conductivity measurement (Schasfoort; col. 2, lines 34-38; col. 7, lines 20-24; col. 2, lines 14-15). 
Schasfoort fails to explicitly disclose wherein the liquid stream is an aqueous liquid stream and wherein the concentration is for ammonium bisulfide the system further comprising a pressure sensor coupled to measure pressure of the aqueous liquid stream, wherein the analyzer accounts for the pressure in determining the ammonium bisulfide concentration. 
Iwawaki teaches wherein the liquid stream is an aqueous liquid stream (Iwawaki; Par 0033, 0053, and 0076) and wherein the concentration is for ammonium bisulfide (Iwawaki; Par 0053) and the system further comprising measuring the pressure of the aqueous liquid stream (Iwawaki; Par 0034), wherein the analyzer accounts for the pressure in determining the ammonium bisulfide concentration (Iwawaki; Par 0007 and 0034; Iwawaki teaches the measured value of the pressure can be used to determine bisulfide concentration). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort wherein the concentration is for ammonium bisulfide as taught by Iwawaki in order to provide a method for determining if the amount of ammonium bisulfide is within acceptable limits to minimize corrosion (Iwawaki; Par 0006).
The combination of Schasfoort and Iwawaki does not teach the system further comprising a pressure sensor coupled to measure pressure of the aqueous liquid stream.
Further, Whitesell teaches the system further comprising a pressure sensor (Whitesell; Fig 5, Element 54) coupled to measure pressure of the aqueous liquid stream (Whitesell; Col 8, Lines 48-66 and Col 11, Lines 1-5; Whitesell teaches monitoring the temperature, conductivity and pressure in a chemical in a real-time measurement on-stream to determine the best process given the variables, see Abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort to further compose a pressure sensor coupled to measure pressure of the aqueous liquid stream as taught by Whitesell in order to provide a method for that eliminates potential errors by real-time monitoring the stream (Whitesell; Col 1, Lines 20-45).

Regarding claim 6, the combination of Schasfoort, Iwawaki, and Whitesell teaches the system of claim 1. 
The combination of Schasfoort and Iwawaki fails to explicitly disclose the system further comprising a flow meter coupled to measure flow rate of the aqueous liquid stream, wherein the analyzer is operable to receive a signal from the flow meter and indicate an error for any determination of the ammonium bisulfide concentration in which the flow rate is below a threshold value. 
Whitesell teaches the system further comprising a flow meter coupled to measure flow rate of the aqueous liquid stream (Whitesell; col. 4, lines. 40-43; col. 6, lines 39-45), wherein the analyzer is operable to receive a signal from the flow meter (Whitesell; col. 6, line 64-col. 7, line 11) and indicate an error for any determination of the ammonium bisulfide concentration in which the flow rate is below a threshold value (Whitesell; col. 6, line 64-col. 7, line 11). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort to further comprise a flow meter coupled to measure flow rate of the aqueous liquid stream, wherein the analyzer tags any determination of the ammonium bisulfide concentration in which the flow rate is below a threshold value as taught by Whitesell in order to provide a method for the controller to automatically restore the process to its preselected states (Whitesell; abstract).

Regarding claim 7, the combination of Schasfoort, Iwawaki, and Whitesell teaches the system of claim 21. 
The combination of Schasfoort and Iwawaki fails to explicitly disclose further comprising a filter disposed upstream of the conductivity cell. 
Whitesell teaches further comprising a filter disposed upstream of the conductivity cell (Whitesell; Col 8, Lines 30-35). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort to further comprise a filter disposed upstream of the conductivity cell as taught by Whitesell in order to provide a method for improving the repeatability and sensitivity of the sensor and even provide additional information regarding the presences of non-desired contaminants that could affect the electrical conductivity.

Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schasfoort in view of Iwawaki in view of Whitesell in further view of Trygstad (US 2010/0023275 A1, heretofore referred to as Trygstad).

Regarding claim 2, the combination of Schasfoort, Iwawaki, and Whitesell teaches the system of claim 1. 
The combination of Schasfoort, Iwawaki, and Whitesell does not explicitly disclose wherein the analyzer is further operable to output the ammonium bisulfide concentration to a display. 
Trygstad teaches wherein the analyzer is further operable to output the ammonium bisulfide concentration to a display (Trygstad; Par 0124; Trygstad teaches that a computer can be used to acquire the data from the sensors and present the results). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schasfoort wherein the analyzer outputs the ammonium bisulfide concentration to a display as taught by Trygstad in order to provide a method for presenting the data and also allowing the user to provide empirically determined data to the controller.

Regarding claim 8, the combination of Schasfoort, Iwawaki, and Whitesell teaches the system of claim 21. 
The combination of Schasfoort, Iwawaki, and Whitesell fails to explicitly disclose further comprising a cellular modem or wireless device for output of the ammonium bisulfide concentration to a remote location from the conductivity cell. 
Trygstad teaches further comprising a cellular modem or wireless device for output of the ammonium bisulfide concentration to a remote location from the conductivity cell (Trygstad; Par 0034 and Par 0124; Trygstad teaches the system can output over a wireless network or the internet). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort to further comprise a cellular modem or wireless device for output of the ammonium bisulfide concentration to a remote location from the conductivity cell as taught by Trygstad in order to provide a method for improving communications between the sensor/transducer and the controller without the use of wires (Trygstad; Par 0034).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schasfoort in view of Iwawaki in view of Whitesell in further view of Reese (US 5,157,332, heretofore referred to as Reese).

Regarding claim 3, the combination of Schasfoort, Iwawaki, and Whitesell teaches the system of claim 1. 
The combination of Schasfoort, Iwawaki, and Whitesell fails to explicitly disclose wherein the conductivity cell is inductive and isolated from direct contact with the aqueous liquid stream. 
Reese teaches wherein the conductivity cell is inductive and isolated from direct contact with the aqueous liquid stream (Reese; fig. 1; col. 3, lines 62-65; col. 4, lines 15-25; col. 1, lines 6-16; Reese discloses that the housing of the aqueous liquid stream is magnetically transparent, to allow the sensing toroid to be external to the housing of the aqueous liquid stream). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort wherein the conductivity cell is inductive and isolated from direct contact with the aqueous liquid stream as taught by Reese in order to provide a method for measuring the electrical conductivity of the aqueous liquid stream such that the measurements are made with increased sensitivity and minimum noise (Reese; col. 4, lines 4-6; col. 4, lines 18-21).

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schasfoort in view of Iwawaki in view of Whitesell in further view of McLaughlin et al (US 5,656,151, heretofore referred to as McLaughlin).

Regarding claim 4, the combination of Schasfoort, Iwawaki, and Whitesell teaches the system of claim 1. Schasfoort further teaches wherein the temperature sensor (Schasfoort; Fig 1, Element 57) and conductivity cell (Schasfoort; Fig 1, Element 62) are disposed along an output (Schasfoort; Fig 1, Element 56) such that the liquid stream contains at least part of the output stream (col. 5, lines 42-56).  
The combination of Schasfoort, Iwawaki, and Whitesell fails to explicitly disclose the output is an output of sour water at a refinery such that the aqueous liquid stream contains at least part of the sour water. 
McLaughlin teaches wherein the output is an output of sour water at a refinery such that the aqueous liquid stream contains at least part of the sour water (McLaughlin; col. 7, lines 49-53). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort wherein the output stream is an output of sour water at a refinery as taught by McLaughlin in order to provide a method for determining if the amount of ammonium bisulfide is within acceptable limits to minimize corrosion of the process equipment (McLaughlin; col. 10, lines 21-31; col. 3, lines 41-56).

Regarding claim 5, the combination of Schasfoort, Iwawaki, and Whitesell teaches the system of claim 1. Schasfoort further teaches wherein the temperature sensor (Schasfoort; Fig 1, Element 58) and conductivity cell (Schasfoort; Fig 1, Element 50 and 62) are disposed along an analyzer loop coupled in fluid communication with flow within the analyzer loop (fig. 1; col. 5, lines 17-32; col. 5, lines 36-56). 
The combination of Schasfoort, Iwawaki, and Whitesell fails to explicitly disclose wherein the flow is a flow of hydrotreater sour water to produce the aqueous liquid stream. 
McLaughlin teaches wherein the flow is a flow of hydrotreater sour water to produce the aqueous liquid stream (McLaughlin; col. 7, lines 49-53). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Schasfoort wherein the aqueous liquid stream is produced by flow of hydrotreater sour water as taught by McLaughlin. The motivation would have been to provide a method for determining if the amount of ammonium bisulfide is within acceptable limits to minimize corrosion of the process equipment (McLaughlin; col. 10, lines 21-31; col. 3, lines 41-56).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Mehus et al teaches a concentration monitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858